MEMORANDUM **
Aaron Daniel Burshia appeals from the 15-month sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Burshia contends that the district court erred by failing to provide an adequate explanation for the sentence and that hxs sentence is unreasonable in light of his background and need for treatment. The record reflects that the district court did not procedurally err and that the sentence is substantively reasonable. See United States v. Leonard, 483 F.3d 635, 637 (9th Cir.2007); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.